Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method and apparatus for providing a codeword assist mechanism for verifying stored codewords using additional encoded bits for address information.
The prior art of record, and in particular Normoyle; Kevin B. (US 7203890 B1), teaches An error-correcting memory controller comprising: a data error-correction code (ECC) generator, receiving write data, for generating data ECC bits containing correction code capable of correcting an error in B data bits, and also capable of detecting an error in 2*B data bits; an address linear block code generator, receiving a write address corresponding to the write data, for generating address check bits from the write address using a linear block code function; wherein the address check bits comprise B bits, and the write address comprises at least 4.times.B bits, wherein the linear block code function compresses the write address; a first merge unit, receiving a first B-bit portion of the data ECC bits and receiving the address check bits, for merging the first B-bit portion of the data ECC bits with the address check bits to generate a first merged B-bit portion of a merged ECC codeword; a second merge unit, receiving a second B-bit portion of the data ECC bits and receiving the address check bits, for merging the second B-bit portion of the data ECC bits with the address check bits to 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious the algorithm for “An apparatus comprising: circuitry to: receive address information for error correction code (ECC) codewords, the address information indicating addresses where the ECC codewords are to be written to a memory by a controller of a memory device; apply an exclusive OR (XOR) or exclusive NOR (XNOR) operation to address information that is not stored in the memory or apply a non-linear transformation function to the addresses where the ECC codewords are to be written; provide the address information to an ECC encoder of the controller for the ECC encoder to calculate ECC parity for respective ECC codewords, wherein the ECC encoder is to generate an additional ECC codeword to be written to memory, data for the additional ECC codeword is a bitwise XOR or XNOR of the ECC codewords to be written to the memory in an XOR stripe; receive address information associated with reading the ECC codewords from the memory; provide the address information to an ECC decoder of the controller for the ECC decoder to decode the ECC codewords read from the memory; and check whether or not the address information obtained from decoded ECC codewords matches expected address information for the decoded ECC codewords” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious the algorithm for “A method comprising: receiving address 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious the algorithm for “A controller comprising: an ECC encoder to encode error correction code (ECC) codewords included in an exclusive OR (XOR) stripe to be written to a memory; an ECC decoder to decode the ECC codewords included in the XOR stripe when read from the memory; and circuitry to: receive address information for the ECC codewords, the address information indicating addresses where the ECC codewords are to be written to a memory by a controller of a 
Dependent claims 2-7, 9-13 and 15-19 are also allowable since dependent claims inherit all the limitations of the claims from which they depend and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20040237023 A1 is directed to A memory device comprising: a serial-parallel conversion circuit for converting data between serial and parallel; a plurality of memory cells for storing data; an internal address generation circuit for generating an internal address; an external address pin for introducing an external address; an ECC code generation circuit for generating an ECC code based on data; and an ECC check and correct circuit for checking and correcting data based on the ECC code, wherein data writing is performed in such a way that serial data supplied to a data input pin is converted into parallel data in the serial-parallel conversion circuit, an ECC code is generated based on the parallel data in the ECC code generation circuit, and the parallel data and the ECC code are stored in a memory cell corresponding to a first external address, data reading is performed in such a way that parallel data stored in a memory cell corresponding to a second external address is supplied to the serial-parallel conversion circuit without being processed in the ECC check and correct circuit, converted into serial data, and supplied to an data output pin, ECC checking and correction is performed during the data writing or the data reading, in such a way that data and an ECC code stored in the memory cell corresponding to the internal address are checked in the ECC check and correct circuit, and if the data is corrected, the corrected data is stored in the memory cell array without being supplied to the data output pin and is a good teaching reference. 
US 7293221 B1 is directed to A method for detecting transfer errors in an address bus, comprising: generating a first address parity using a memory address; scrambling at least two data error-correction-code (ECC) check bits using the first address parity; and 
US 7203890 B1 An error-correcting memory controller comprising: a data error-correction code (ECC) generator, receiving write data, for generating data ECC bits containing correction code capable of correcting an error in B data bits, and also capable of detecting an error in 2*B data bits; an address linear block code generator, receiving a write address corresponding to the write data, for generating address check bits from the write address using a linear block code function; wherein the address check bits comprise B bits, and the write address comprises at least 4.times.B bits, wherein the linear block code function compresses the write address; a first merge unit, receiving a first B-bit portion of the data ECC bits and receiving the address check bits, for merging the first B-bit portion of the data ECC bits with the address check bits to generate a first merged B-bit portion of a merged ECC codeword; a second merge unit, receiving a second B-bit portion of the data ECC bits and receiving the address check bits, for merging the second B-bit portion of the data ECC bits with the address check bits to generate a second merged B-bit portion of the merged ECC codeword; wherein the merged ECC codeword has a third portion that contains data ECC bits from the data ECC generator that are not input to the first or second merge units; a write interface to a memory for writing the merged ECC codeword to the memory that stores the write data 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JOSEPH D TORRES/Primary Examiner, Art Unit 2112